Ingraham, J. (dissenting):
I am unable to concur with Mr. Justice Patterson. The statute allows the commissioners to estimate the loss and damage which each owner of land or lands and buildings fronting on the street, the grade of which is changed pursuant to the act in question, has sustained or will sustain by reason of that change, when such owner shall have filed with the comptroller a claim for damages describing the property of such owner. The jurisdiction conferred upon the commissioners is limited to a case in which the owner of lands files such a notice. It seems to me- that the commissioners would have no jurisdiction where a notice of claim was filed which failed to contain a description of the property owned by the - claimants. It follows that such jurisdiction is limited to the ascertainment of the damages upon property which is described in the notice of claim presented. Ho power is given by the statute to the commissioners to amend a notice of claim when once filed. The only question presented to them is as to the property described in a notice of claim that has been filed as provided for by the statute.
In this case the claimants presented a notice of claim in which they particularly describe a piece of land claimed to belong to them. This notice gave the commissioners jurisdiction to ascertain the 1 damages sustained by the claimants as the owners of the land described. Instead of describing the land by metes and bounds they described their property by reference to the tax map of the city of Hew York, and asked to have the damages sustained by them as owners of this particular lot of land ascertained. Upon the proceeding before the commissioners it appeared that they had no title to that particular lot of land, and I think that the commissioners had no jurisdiction then to proceed and make an award in relation to a lot of land not described in the petition and as to which no claim had been presented.
I think, therefore, that the action of the commissioners should be reversed.
Writ dismissed, with costs.